        Case 2:18-cv-00463-DGC Document 19 Filed 03/01/19 Page 1 of 14


 1   Stacy M. Gabriel (#015071)
     Andrew S. Ashworth (#016356)
 2   GABRIEL & ASHWORTH, P.L.L.C.
     10105 E. Via Linda, Suite 103, No. 392
 3
     Scottsdale, Arizona 85258
 4   (480) 368-2790
     stacy@gabrielashworth.com
 5
     Rosemary Alito (pro hac vice)
 6   Meghan Meade (pro hac vice)
     Laura Scully (pro hac vice)
 7
     K&L GATES LLP
 8   One Newark Center, Tenth Floor
     Newark, New Jersey 07102
 9   (973) 848-4000
     ralito@klgates.com
10   mmeade@klgates.com
11
     Counsel for Defendant Lockheed Martin Corporation
12
                      IN THE UNITED STATES DISTRICT COURT
13
                                DISTRICT OF ARIZONA
14
     Stacy Wallace,                             Case No. 2:18-cv-00463
15
                         Plaintiff,
16                                                DEFENDANT’S MOTION FOR
             vs.                                    SUMMARY JUDGMENT
17
     Lockheed Martin Corporation,                     Oral Argument Requested
18
                         Defendant.
19
20
           Plaintiff Stacy Wallace admitted in this action she engaged in a physical,
21
     amorous relationship with her direct supervisor for months and a consensual
22
     romantic relationship with one of Defendant Lockheed Martin Corporation’s
23
24   (“LMC’s”) customers, a Lieutenant Colonel in the U.S. Air Force, whom she at

25   first falsely accused of raping her. Her employment as a manager with LMC

26   ultimately ended because of this irresponsible, dishonest behavior wholly


                                          -1-
         Case 2:18-cv-00463-DGC Document 19 Filed 03/01/19 Page 2 of 14


 1   unbefitting of someone in her position, which even Plaintiff conceded violated

 2   LMC’s leadership requirements. Her acknowledgment that she engaged in the
 3
     misconduct that gave rise to her failure to be reinstated to her manager role
 4
     completely forecloses her claims in this action under the Family and Medical
 5
     Leave Act (“FMLA”).
 6
            After LMC launched an investigation into Plaintiff’s reckless behavior, she
 7

 8   requested and used FMLA leave, which she exhausted over the course of nearly a

 9   year. LMC’s investigation substantiated the allegations as to her serious
10   misconduct. In early March 2016, members of a committee at LMC determined
11
     that, based on the investigation findings, Plaintiff could not be returned to her
12
     leadership position at LMC.
13
            Months after LMC’s committee had already recommended that Plaintiff not
14
15   be reinstated to her leadership role, in June 2016, Plaintiff started to raise questions

16   about her FMLA leave, which she took on an intermittent basis from January 29,

17   2016 to January 28, 2017. As her alleged protected activity came after LMC’s
18   disciplinary decision, LMC could not possibly have retaliated against her. While
19
     Plaintiff’s admitted transgressions undermined her ability to serve in any
20
     leadership capacity at LMC at the location where she worked, after she exhausted
21
     her FMLA leave LMC offered her the opportunity to apply for a non-managerial
22
23   position elsewhere. She failed to avail herself of this offer, and her employment

24   was terminated in April 2017 as a result of this choice, not on account of her

25   FMLA leave or any FMLA-related protected activity.
26


                                              -2-
         Case 2:18-cv-00463-DGC Document 19 Filed 03/01/19 Page 3 of 14


 1          For the reasons set forth more fully below, LMC respectfully moves for

 2   summary judgment dismissal of Plaintiff’s claims in this action, for interference
 3
     with her rights under the FMLA and retaliation for exercising those rights.
 4
         1. Undisputed Facts
 5
            A. Plaintiff’s Job History
 6
            LMC employed Plaintiff as a Computer Systems Security Analysis
 7

 8   Manager at Luke Air Force Base (“Luke”) from 2014 until April 2017 (para. 1).1

 9   In this capacity, Plaintiff was responsible for securing the F-35 system and its data,
10   and required a secret security clearance to perform her job duties (para. 2). Several
11
     LMC employees reported to Plaintiff (para. 3). Plaintiff directly reported to Darin
12
     Crowley and in turn to Mark Cheeks (para. 4). While she had a dotted-line
13
     reporting relationship to David Sellers, Sellers did not have the authority to hire or
14
15   fire Plaintiff and was not in her chain of command (para. 5). In addition, Plaintiff

16   directly reported to LMC’s customers, including the U.S. government (para. 6).

17          B. Plaintiff’s Violation of Company Policies
18          On January 27, 2016, the LMC Ethics Department (“Ethics”) received a
19
     complaint from Sellers that, among other allegations, Plaintiff and her direct
20
     supervisor, Crowley, were engaged in a consensual romantic relationship, and that
21
     Plaintiff and a civilian U.S. Air Force employee Lieutenant Colonel had been or
22
23   were engaged in a personal if not romantic relationship (para. 7). Plaintiff was

24   subsequently placed on paid administrative leave pending the investigation (para.

25
26   1
      “Para.” refers to the paragraphs in the Statement of Facts in Support of
     Defendant’s Motion for Summary Judgment.
                                             -3-
        Case 2:18-cv-00463-DGC Document 19 Filed 03/01/19 Page 4 of 14


 1   8). Meanwhile, on January 26, 2016, Crowley resigned from his employment with

 2   LMC (para. 9).
 3
           Plaintiff admitted at her deposition that she engaged in an inappropriate
 4
     relationship with her supervisor (para. 10). She conceded that she had a “personal
 5
     relationship” with him from late November 2015 to January 2016 (para. 11). She
 6
     acknowledged that she loved him (para. 12). Plaintiff further admitted that her
 7

 8   relationship with Crowley became physical while he was still her supervisor (para.

 9   13). She conceded that having Crowley as her “‘boss, friend, part-time more than
10   friend’” when he was her supervisor violated LMC’s full spectrum leadership
11
     requirements (para. 14).
12
           She admitted that they had a “close, personal relationship evident in late
13
     September/October 2015 time frame based on text messages,” including many
14
15   “say[ing] ‘miss you’ and ‘love you’” and one mentioning they “they agreed they

16   were ‘endless lovers,’” and including “early morning and late night exchanges”

17   (para. 15). For example, Plaintiff texted Crowley, “‘You are always on my mind.’”
18   (para. 16). Plaintiff admitted replying “Yes. I am” when Crowley texted her, “Are
19
     you lustful” (para. 17)? When Crowley texted her “‘Pool or hot tub next week,’”
20
     she responded, “‘Both.’” According to her, this exchange was because “I need
21
     water. I have physical pain. I need a lot of water. And so Darin [Crowley]’s
22
23   suggestion to me often was: Go walk laps. Go swim laps” (para. 18).

24         In response to Crowley texting Plaintiff, “‘You come to my being. It is

25   soulful. Connected. Mind, body and spirit,’” she texted, “Yes.” Shortly thereafter
26
     he texted: “‘I want to bite you’” (para. 19). Plaintiff maintained these

                                           -4-
         Case 2:18-cv-00463-DGC Document 19 Filed 03/01/19 Page 5 of 14


 1   communications could have been a song lyric or “could just be speaking of being a

 2   human being on this earth” (para. 19).
 3
            She did not deny that Crowley texted her, “‘You need to get home. I am
 4
     having a party in my pants and you’re invited,’” to which she replied, “‘LOL. Just
 5
     saw your texts” (para. 20). Regarding sleeping with Crowley, she explained, “if I
 6
     slept in the same bed with him, then it was not any physical, romantic way,” but
 7

 8   also admitted that their relationship “went from friendship to something more and .

 9   . . it crossed the line” and was more than a boss-subordinate relationship (para.
10   21). Crowley himself likewise admitted that he had a romantic relationship and
11
     affair with her, which involved kissing, hugging, overnight visits, and sleeping in
12
     the same bed (para. 22).
13
            Plaintiff also told LMC that she had a consensual romantic relationship with
14
15   one of LMC’s customers, a Lieutenant Colonel in the U.S. Air Force, whom she at

16   first falsely accused of raping her (para. 23). She acknowledged that her

17   representation that the Lieutenant Colonel had raped her was a very serious
18   criminal allegation, and this representation was a lie (para. 24). According to
19
     Plaintiff, she made this lie because Sellers and another LMC employee pressured
20
     her and “I wanted to appease Dave [Sellers]. I don’t really know what it was for. I
21
     was hoping that I wouldn’t be around for whatever it was for” (para. 25). In the
22
23   course of doing so, Plaintiff admitted, “I said a lot of things that were not true . . . I

24   said a lot of things in this that were not true,” referring to her conversation with

25   Sellers about the Lieutenant Colonel and the Lieutenant Colonel’s alleged efforts
26


                                               -5-
         Case 2:18-cv-00463-DGC Document 19 Filed 03/01/19 Page 6 of 14


 1   to discourage her from reporting the Lieutenant Colonel’s rape of her, which never

 2   actually occurred (para. 26).
 3
            Ethics conducted a thorough investigation, which concluded on February
 4
     16, 2016 (para. 27). The LMC employee conducting the investigation, Marie
 5
     Walsh, was not involved in the approval or provision of Plaintiff’s FMLA leave
 6
     benefits, which were administered by the Lockheed Martin Leave and Disability
 7

 8   Center, managed by third-party administrator Sedgwick Claims Management

 9   Services, Inc (para. 28). Ethics found that the allegations about Plaintiff’s
10   relationships with Crowley and the Lieutenant Colonel were substantiated and that
11
     Plaintiff had violated company policies (para. 29). Ethics also found the charge
12
     that she used improper language substantiated, noting that Plaintiff “admitted
13
     making comments about ‘blowing’ someone.” (para. 29). Plaintiff was advised of
14
15   the investigation conclusions against her on February 26, 2016 (para. 30).

16          Ethics presented its conclusions to LMC’s Administrative Review

17   Committee (“ARC”) for determination as to what, if any, discipline the
18   investigation findings warranted (para. 31). In early March 2016, the ARC
19
     recommended Plaintiff be terminated from her position (para. 32).
20
            C. Plaintiff’s FMLA Usage
21
            At the time of the ARC decision, Plaintiff was on intermittent FMLA leave
22
23   retroactive to January 29, 2016 (para. 33). So as to avoid even the suggestion of

24   interference with Plaintiff’s enjoyment of her FMLA benefits, LMC postponed

25   Plaintiff’s termination from her position until after she had exhausted her FMLA
26
     leave (para. 34). LMC told Plaintiff that she would be informed of any discipline

                                            -6-
        Case 2:18-cv-00463-DGC Document 19 Filed 03/01/19 Page 7 of 14


 1   she would face as an outgrowth of the investigation after she used up all of her

 2   FMLA leave or no longer needed FMLA leave (para. 35).
 3
           Plaintiff first requested FMLA leave on January 29, 2016, which she sought
 4
     for “anxiety and depression” (para. 36). She was requested to complete and return
 5
     a medical certification form (para. 37). However, the form Plaintiff submitted was
 6
     insufficient, so she was asked to submit complete paperwork in order to process
 7

 8   her FMLA request (para. 38). On March 28, 2016, Plaintiff’s request for

 9   intermittent FMLA leave was retroactively approved for the period January 29,
10   2016 through July 28, 2016 (para. 39). Plaintiff was paid during this period of
11
     FMLA leave (para. 40). Plaintiff subsequently requested an extension of her
12
     intermittent FMLA leave, which was granted through January 28, 2017 (para. 41).
13
           Meanwhile, during the summer of 2016, while taking her intermittent
14
15   FMLA leave (para. 41), Plaintiff repeatedly asked about her return to work (paras.

16   43-44), despite the fact that she was previously told LMC would not discuss

17   discipline with her while she was on FMLA leave (para. 35). On January 20, 2017,
18   Plaintiff sought another extension of her FMLA leave (para. 42). By letter dated
19
     January 23, 2017, she was advised that she did not qualify for further leave
20
     because she did not meet the FMLA’s 1,250 hours requirement, having only
21
     worked 899.00 hours within the 12-month period preceding the leave sought (para.
22
23   42). On February 13, 2017, she emailed Cheeks, Senior Manager, about the denial

24   of her extended FMLA leave and asked what could be done about her ineligibility

25   (para. 45). On April 13, 2017, Plaintiff’s then-attorney sent a letter to LMC’s
26


                                           -7-
         Case 2:18-cv-00463-DGC Document 19 Filed 03/01/19 Page 8 of 14


 1   CEO, asserting, among other claims, that her FMLA rights were violated (para.

 2   46).
 3
            D. Plaintiff’s Employment is Terminated After She Fails to Pursue a Non-
 4
               Management Position at LMC
 5
            On March 15, 2017, after Plaintiff’s FMLA leave benefits had been
 6
     completely exhausted, LMC invited Plaintiff to apply to any open, non-leadership
 7

 8   positions at locations other than Luke by April 15, 2017 and explained that, if

 9   Plaintiff did not find a new position by April 15, she would be administratively
10   separated (para. 47). Plaintiff chose not to pursue any such opportunities. LMC
11
     thus terminated her employment effective April 19, 2017 (para. 48).2
12
         2. Standard on Motion for Summary Judgment
13
            A court must grant summary judgment where “the movant shows that there
14
15   is no genuine dispute as to any material fact and the movant is entitled to judgment

16   as a matter of law.” Fed. R. Civ. P. 56(a). “‘Only disputes over facts that might

17   affect the outcome of the suit . . . will properly preclude the entry of summary
18   judgment.’ Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The
19
     disputed evidence must be ‘such that a reasonable jury could return a verdict for
20
     the nonmoving party.’ Id. at 248.” Agilysys, Inc. v. Vipond, No. 04-2023-PHX-
21
     DGC, 2006 WL 2620103, at *2 (D. Ariz. Sept. 13, 2006) (citations omitted).
22
23   “Summary judgment may be entered against a party who ‘fails to make a showing

24   sufficient to establish the existence of an element essential to that party’s case, and

25
26   2
      Plaintiff brought two charges before the U.S. Equal Employment Opportunity
     Commission, both of which resulted in findings of no probable cause (para. 49).
                                              -8-
        Case 2:18-cv-00463-DGC Document 19 Filed 03/01/19 Page 9 of 14


 1   on which that party will bear the burden of proof at trial.’ Celotex, 477 U.S. at

 2   322.” Id. LMC satisfies this standard and summary judgment is therefore
 3
     appropriate.
 4
        3. Plaintiff’s FMLA Interference Claim Is Meritless
 5
           Having admitted to engaging in the serious misconduct predating her
 6
     FMLA leave that gave rise to the end of her employment, Plaintiff’s FMLA
 7

 8   interference claim is unviable. To state a claim for interference with FMLA rights,

 9   Plaintiff must establish by a preponderance of the evidence that she (1) took
10   protected leave; (2) suffered an adverse employment action; and (3) the adverse
11
     action was causally related to her FMLA leave. Foraker v. Apollo Group, Inc., 427
12
     F. Supp. 2d 936, 941 (D. Ariz. Apr. 12, 2006).3 Plaintiff cannot demonstrate the
13
     third requisite element. To establish causation, she must show that the “‘taking of
14
15
           3
16            Alternatively, a plaintiff “may show interference by presenting evidence
     that the employer pressured the employee to reduce leave time or misinformed an
17   employee as to her FMLA rights, ‘thus discouraging her from using FMLA
     leave.’” Cheeks v. Gen. Dynamics, No. CV-12-01543-PHX-JAT, 2014 WL
18   11514328, at *1 (D. Ariz. Nov. 18, 2014) (citation omitted). Here, this approach is
     unavailable to Plaintiff, as she actually was permitted to use all of the FMLA leave
19   to which she was entitled (paras. 39-42), even though LMC had grounds to
20   terminate her employment earlier based on the findings of misconduct reviewed by
     the ARC (para. 32). Her FMLA benefits only ended because she did not work the
21   required hours to be eligible for further leave (para. 42). The cessation of her
     FMLA benefits also cannot be the basis of an interference claim. See Escriba v.
22   Foster Poultry Farms, Inc., 743 F.3d 1236, 1243 (9th Cir. 2014) (noting that
     demonstrations plaintiff was “eligible for the FMLA’s protections” as well as
23
     “entitled to leave under the FMLA” are among the elements required to establish a
24   claim for FMLA interference). In particular, failure to work the necessary hours to
     be eligible for FMLA leave forecloses an FMLA interference claim. Kohama v.
25   McCabe, 197 F. App’x 535, 537 (9th Cir. 2006) (affirming summary judgment
     dismissal of FMLA interference claim for, among other reasons, “[t]here is no
26   evidence in the record that [plaintiff] worked the requisite number of hours to be
     an eligible employee . . . .”).
                                            -9-
        Case 2:18-cv-00463-DGC Document 19 Filed 03/01/19 Page 10 of 14


 1   FMLA-protected leave constituted a negative factor in the decision to terminate

 2   [her].’” Buckman v. MCI World Com, No. CV-06-2005-PHX-DGCJJ, 2008 WL
 3
     928000, at *3 (D. Ariz. Apr. 4, 2008), aff'd sub nom. Buckman v. MCI World Com
 4
     Inc., 374 F. App'x 719 (9th Cir. 2010) (citations omitted). Moreover, as this Court
 5
     has explained:
 6
            [t]he right to reinstatement under the Act is not limitless. The FMLA
 7
            does not entitle the employee to any rights, benefits, or positions he
 8          or she would not have been entitled to had he or she not taken leave.
            It simply guarantees that an employee’s taking leave will not result
 9          in adverse employment actions. . . . Once a plaintiff has shown that
            she has not been reinstated to her previous position, the burden shifts
10          to the employer ‘to show that [it] had a legitimate reason to deny an
            employee reinstatement.’
11
12   Fox v. Primary Fin. Servs. LLC, No. CV-13-00116-PHX-DGC, 2014 WL 814969,

13   at *2 (D. Ariz. Mar. 3, 2014) (citations omitted). See also Sanders v. City of
14   Newport, 657 F.3d 772, 778–79 (9th Cir. 2011) (“All the circuits that have
15
     considered the issue have relied on DOL regulations to hold that the FMLA
16
     provides an employee with only a limited right to reinstatement.”) (citations
17
     omitted); Fleming v. IASIS Healthcare Corp., 151 F. Supp. 3d 1043, 1055 (D.
18
19   Ariz. 2015) (rejecting the argument that if employee requests FMLA leave,

20   employer, regardless of employee misconduct, must either retain employee or face

21   trial for interference with FMLA rights).
22          In this case, LMC had a legitimate reason for not restoring Plaintiff to her
23
     position at Luke as Computer Systems Security Analysis Manager with several
24
     direct reports; namely, her admitted inappropriate relationship with her supervisor,
25
     false accusation of rape against one of LMC’s clients and consensual romantic
26


                                            - 10 -
        Case 2:18-cv-00463-DGC Document 19 Filed 03/01/19 Page 11 of 14


 1   relationship with this client, a Lieutenant Colonel in the U.S. Air Force, in

 2   violation of not only common sense but also LMC’s policies (paras. 10-15, 21-26,
 3
     29-32). Her demonstrated failure to exercise basic leadership skills by choosing to
 4
     compromise the team’s overall success in favor of her own personal and/or
 5
     romantic relationships wholly undermined her qualifications to hold any leadership
 6
     position, especially at Luke where her own actions damaged her reputation and
 7

 8   trust among coworkers. The reason for not reinstating her is entirely unrelated to

 9   Plaintiff’s FMLA leave. Notably, the reason for not restoring Plaintiff is also
10   uncontested. She herself admitted the truth of the circumstances underlying the
11
     decision not to reinstate her (paras. 10-11, 13-15, 21, 23-26). Ultimately, her
12
     employment was terminated not because she took FMLA leave, but because she
13
     failed to secure a non-leadership position at a location other than Luke (paras. 47-
14
15   48). As such, her tenure as Computer Systems Security Analysis Manager and

16   employment at LMC ended for legitimate reasons, and her FMLA interference

17   claim fails.
18          Relevant case law further supports this conclusion. The Ninth Circuit case
19
     of Zsenyuk v. City of Carson is especially instructive. Zsenyuk asserted a dozen
20
     alleged adverse actions and supplied no direct evidence of causation except for
21
     temporal proximity between his FMLA leave and the first three supposed adverse
22
23   actions. 99 F. App’x 794, 796 (9th Cir. 2004). All of these actions occurred after

24   his return from FMLA leave, but were part of an investigation into his behavior

25   that started before he asked for and took FMLA leave. In affirming the lower
26
     court’s grant of summary judgment to the employer, the court concluded:

                                            - 11 -
        Case 2:18-cv-00463-DGC Document 19 Filed 03/01/19 Page 12 of 14


 1   “Zsenyuk has offered no evidence that the conduct of and result of the

 2   investigation were influenced by his exercise of rights under the FMLA, and his
 3
     assertion of temporal proximity is undermined—if not nullified—by the fact that
 4
     the investigation pre-dated his leave.” Id. This case is no different. As in Zsenyuk,
 5
     here, the investigation into Plaintiff’s conduct was initiated before she applied for
 6
     and took FMLA leave. The investigation commenced on January 27, 2016 (para.
 7

 8   7), and Plaintiff requested leave days later on January 29, 2016 (para. 36). The

 9   conduct giving rise to the investigation likewise took place at least months before
10   Plaintiff began her FMLA leave (para. 15). Accordingly, the same result is
11
     warranted in this case: dismissal due to lack of the requisite causality.
12
            Additionally, in Valtierra v. Medtronic Inc., the district court dismissed a
13
     facility specialist’s FMLA claim on summary judgment where—like here—the
14
15   plaintiff admitted engaging in the misconduct for which he lost his job. In

16   Valtierra, the court reasoned that “no reasonable juror could conclude but that [the

17   employer] discharged Valtierra for misconduct and violation of company policies
18   after Valtierra admitted that he signed off on 12 [preventative maintenance items]
19
     as completed yet not having performed the work. . . even if Valtierra had already
20
     applied to [the company] for prospective FMLA leave (which Valtierra had not
21
     done) . . . .” Valtierra v. Medtronic Inc., 232 F. Supp. 3d 1117, 1128 (D. Ariz.
22
23   2017). Thus, regardless of timing, Plaintiff’s admissions that she had an

24   inappropriate relationship with her supervisor and falsely accused her customer of

25   rape when in fact they had a consensual romantic relationship entirely undercut her
26


                                             - 12 -
        Case 2:18-cv-00463-DGC Document 19 Filed 03/01/19 Page 13 of 14


 1   FMLA claim. Such conduct was a legitimate reason for not restoring Plaintiff to

 2   her job and her FMLA interference claim therefore fails.
 3
        4. Plaintiff’s FMLA Retaliation Claim Is Equally Unavailing
 4
           Plaintiff’s FMLA retaliation claim is equally unsustainable, as any
 5
     protected activity occurred well after the decision had already been made that
 6
     Plaintiff could not remain in her leadership position. In the Ninth Circuit, courts
 7

 8   construe FMLA retaliation claims as prohibiting employers from discriminating

 9   “against any individual for opposing any practice made unlawful by the [FMLA].”
10   Bachelder v. Am. W. Airlines, Inc., 259 F.3d 1112, 1124 (9th Cir.2001).
11
           There could be no causal connection between any complaints Plaintiff made
12
     related to her FMLA and her termination. Significantly, the ARC determined that
13
     termination from her position was appropriate discipline in early March 2016,
14
15   (para. 32), which undisputedly predated any opposition Plaintiff may have

16   expressed on how LMC handled her FMLA leave. See Clark Cty. Sch. Dist. v.

17   Breeden, 532 U.S. 268, 272 (2001) (assessing a retaliation claim under Title VII,
18   court held an employer “proceeding along lines previously contemplated, though
19
     not yet definitively determined, is no evidence whatever of causality”). Plaintiff
20
     only raised questions about her FMLA leave starting in June 2016, and she did not
21
     make a formal complaint until April 2017 (paras. 43-46). Even if these
22
23   communications were protected activity, they could not have influenced a decision

24   already made months prior in March 2016 (para. 32). Also, in March 2017, months

25   after Plaintiff started questioning LMC’s administration of her leave, LMC invited
26
     Plaintiff to apply for a non-management position outside Luke (para. 47). If LMC

                                           - 13 -
        Case 2:18-cv-00463-DGC Document 19 Filed 03/01/19 Page 14 of 14


 1   had a retaliatory motive as Plaintiff alleges, it would not have offered her this

 2   opportunity, but instead would have summarily terminated her employment.
 3
     Accordingly, any alleged protected activity on Plaintiff’s part played no part in
 4
     LMC’s decision to terminate her employment, and her FMLA retaliation claim is
 5
     meritless.
 6
                                       CONCLUSION
 7

 8          Lockheed Martin Corporation respectfully requests that this Court enter

 9   summary judgment in its favor and against Plaintiff, and that this Court enter such
10   other and further relief as it deems just and proper.
11
     Dated: March 1, 2019
12
                                               Counsel for Defendant
13                                             Lockheed Martin Corporation
14                                              /s/ Rosemary Alito
15                                             Rosemary Alito
                                               Meghan Meade
16                                             Laura Scully
                                               K&L Gates LLP
17                                             One Newark Center, Tenth Floor
                                               Newark, NJ 07102
18
                                               Rosemary.alito@klgates.com
19                                             Meghan.meade@klgates.com
                                               Laura.scully@klgates.com
20
21
22
23
24
25
26


                                             - 14 -
